Citation Nr: 1517841	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  00-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating for service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity in excess of 10 percent prior to January 14, 1999, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) in part on appeal of an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a rating in excess of 10 percent for right median-ulnar nerve trauma.

In September 2001, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This case was previously remanded by the Board in May 2003, June 2010, October 2012, and April 2013.  The case is once again before the Board for appellate consideration.

In its June 2010 remand, the Board found that, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU is reasonably raised by the record and is part and parcel to the Veteran's increased rating claim on appeal.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal.

The Board notes that the Veteran filed her January 1999 claim for an increased rating less than one year after the mailing of the notice of a May 1998 rating decision that denied her claim.  In the April 1999 rating decision, the RO denied the Veteran's January 1999 claim, and the Veteran filed a notice of disagreement in August 1999 as to that rating decision.  The RO issued a statement of the case in August 1999, and the Veteran filed a substantive appeal in April 2000.  As the substantive appeal was not filed within one year of the May 1998 rating decision or within 60 days of the August 1999 statement of the case, the Veteran's January 1999 claim cannot be construed as a notice of disagreement with the May 1998 rating decision and, thus, the present appeal stems from the April 1999 rating decision.  38 C.F.R. § 20.302 (2014).

In a June 2012 rating decision, the RO increased the Veteran's rating for service-connected median-ulnar nerve trauma with neuropathy from 10 percent to 20 percent, effective from January 14, 1999, the date of the Veteran's claim for an increased rating.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal is not abrogated and it remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the effective date for the increased rating was established as January 14, 1999, the date of the Veteran's claim, the rating period currently on appeal is from January 14, 1998, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, staged ratings have been created, and the Veteran's claim is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, in a March 2013 submission to VA, the Veteran also stated that she was entitled to an effective date earlier than January 14, 1999, for the assignment of a 20 percent rating for service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity, asserting that the increased rating should have been assigned from 1998.  As noted above, the rating period under consideration for the Veteran's claim for an increased rating is from January 14, 1998.  Accordingly, the Veteran's assertion in this regard is merely a statement in support of her claim for an increased rating that is presently before the Board.

Additional evidence pertinent to the matters on appeal has been associated with the record since the issuance of the most recent Supplemental Statement of the Case in March 2014.  In a post-remand brief dated January 2015, the Veteran, through her representative, waived consideration of this additional evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 15, 1998 through January 13, 1999, the one-year period prior to the Veteran's January 14, 1999 claim for an increased rating, the median-ulnar nerve trauma with neuropathy of the right upper extremity was manifested by numbness with full range of motion and no demonstrable muscle weakness, productive of no worse than mild incomplete paralysis of the median nerve.

2.  From January 14, 1999 through July 1, 2008, the Veteran's median-ulnar nerve trauma with neuropathy of the right upper extremity was manifested by no worse than mild incomplete paralysis.

3.  From July 2, 2008 through March 25, 2012, the Veteran's median-ulnar nerve trauma with neuropathy of the right upper extremity was manifested by no worse than moderate incomplete paralysis.

4.  From March 26, 2012, Veteran's median-ulnar nerve trauma with neuropathy of the right upper extremity was manifested by no worse than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity, for the period from January 15, 1998 through January 13, 1999, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400(o)(2), 4.124a, Diagnostic Codes 8514, 8515, and 8516 (2014).

2.  The criteria for a disability rating in excess of 20 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity from January 14, 1999, to July 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8514, 8515, and 8516 (2014).

3.  The criteria for a disability rating of 30 percent, but no higher, for median-ulnar nerve trauma with neuropathy of the right upper extremity from July 2, 2008, through March 25, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8514, 8515, and 8516 (2014).

4.  The criteria for a disability rating in excess of 20 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity from March 26, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8514, 8515, and 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2003 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for median-ulnar nerve trauma with neuropathy of the right upper extremity, as it notified her of the regulations pertinent to the establishment of an increased rating and effective date for that disability.  The Board notes that there was a timing deficiency in that the June 2003 letter was sent after the initial adjudication of the Veteran's for a higher rating for median-ulnar nerve trauma with neuropathy of the right upper extremity.  In this regard, the Board notes that the claim for a higher rating and the associated rating decision both predated the enactment of the VCAA.  Nevertheless, any timing deficiency was cured by readjudication of the claim in a February 2010 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  In connection to her claim for a higher rating for median-ulnar nerve trauma with neuropathy of the right upper extremity, the Veteran was provided VA examinations and/or opinions in February 1999, January 2001, May 2004, July 2008, January 2010, March 2012, December 2012, October 2013, and December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners personally examined the Veteran when applicable, conducted relevant testing, considered the Veteran's medical history and reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2001.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her median-ulnar nerve trauma with neuropathy of the right upper extremity.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  The Board notes that the Veteran's hearing was shortened due to an emergency closure of the building.  However, before closing the hearing, the undersigned VLJ asked the Veteran whether she felt she had an opportunity to present her case, and the Veteran responded that she did.  In addition, the undersigned VLJ informed the Veteran of the steps necessary to submit any additional arguments or evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, as noted above, this case was previously remanded by the Board in May 2003, June 2010, October 2012, and April 2013.  The May 2003 Board remand instructed the RO to provide the Veteran with notification compliant with the VCAA and to readjudicate the Veteran's claim in view of additional evidence submitted since issuance of the supplemental statement of the case (SSOC).  VCAA-compliant notice was provided in June 2003, and a SSOC was issued in February 2010 that considered the all evidence of record at that point.  The June 2010 Board remand directed the RO to provide the Veteran with VCAA notice as to the claim for entitlement to a TDIU, obtain the Veteran's VA treatment records from 2001 through the present, provide the Veteran with another VA examination as to the service-connected right median-ulnar nerve trauma, and readjudicate the Veteran's claim.  VCAA notice as to the claim for entitlement to a TDIU was provided in June 2010.  In addition, updated VA treatment records were obtained and associated with the record, the Veteran was afforded a VA examination in March 2012, and a SSOC was issued in June 2012.  The October 2012 Board remand directed the RO to schedule the Veteran for another VA examination as to the service-connected right median-ulnar nerve trauma to include an opinion on that disability's impact on the Veteran's ability to secure or follow a substantially gainful occupation, and readjudicate the Veteran's claim.  An addendum VA opinion was obtained in December 2012 addressing both the service-connected right median-ulnar nerve trauma and the Veteran's ability to secure or follow a substantially gainful occupation, and a SSOC was issued in February 2013.  The April 2013 Board remand directed the RO to schedule the Veteran for a VA examination as to the service-connected median-ulnar nerve trauma to include an opinion as to whether it is at least as likely as not that that disability renders the Veteran unemployable.  The April 2013 Board remand then directed the RO to readjudicate the claim for an increased rating for service-connected median-ulnar nerve trauma, undertake any development needed as to the Veteran's TDIU claim, and provide a SSOC as to the TDIU claim if the benefit sought remained denied.  The Veteran was provided a VA examination in October 2013 that addressed both the Veteran's service-connected median-ulnar nerve trauma and the issue of employability, and an SSOC was issued in March 2014 addressing both the increased rating claim and the TDIU claim on appeal.  The Veteran was also provided VA examinations in December 2014 addressing both the Veteran's service-connected median-ulnar nerve trauma and the issue of employability.  As noted above, the Veteran has waived AOJ consideration of the December 2014 VA examination reports.  In light of the above actions taken by VA, the Board finds that the May 2003, June 2010, October 2012, and April 2013 Board remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In increased ratings claims, the period for consideration includes the one-year period prior to the date of receipt of the claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  As noted above, staged ratings were created in the present case by the June 2012 rating decision.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's statements describing the symptoms of her service-connected disabilities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  Where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

The Veteran's service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity is rated under Diagnostic Codes (DC) 8514, 8515, and 8516 under 38 C.F.R. §§ 4.124a, which address diseases of the radial, median, and ulnar nerves, respectively.  The Rating Schedule indicates that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, under radicular group ratings.  DCs 8514, 8515, and 8516 distinguish between the major and minor limbs.  The preponderance of the evidence reflects that the Veteran is right-hand dominant.  See, e.g., September 2001 Board hearing transcript.  Thus, the service-connected median-ulnar nerve trauma of the right upper extremity is to be rated as the major extremity.

Under Diagnostic Code 8514, complete paralysis of the major radial nerve warrants a 70 percent rating.  Complete paralysis of the radial nerve is marked by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer boarder of the index finder, an inability to extend hand at wrist, extend proximal phalanges of finders, extend thumb or make lateral movement of wrist, supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors with serious impairment of the hand grip, or total paralysis of the triceps.  Severe incomplete paralysis of the major radial nerve warrants a 50 percent rating, moderate incomplete paralysis of the major radial nerve warrants a 30 percent rating, and mild incomplete paralysis of the major radial nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a, DC 8515.

Under Diagnostic Code 8515, complete paralysis of the major median nerve warrants a 70 percent rating.  Complete paralysis of the median nerve is marked by symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Severe incomplete paralysis of the major median nerve warrants a 50 percent rating, moderate incomplete paralysis of the major median nerve warrants a 30 percent rating, and mild incomplete paralysis of the major median nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8515. 

Under DC 8516, complete paralysis of the major ulnar nerve warrants a 60 percent rating.  Complete paralysis of the ulnar nerve is marked by symptoms of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Severe incomplete paralysis of the major ulnar nerve warrants a 40 percent rating, moderate incomplete paralysis of the major ulnar nerve warrants a 30 percent rating, and mild incomplete paralysis of the major ulnar nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8516. 

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id. 

Summary of the Evidence

The Veteran contends that she is entitled to a disability rating for her service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity in excess of 10 percent prior to January 14, 1999, and in excess of 20 percent thereafter.

Initially, the Board notes that the Veteran has also been diagnosed with bilateral carpal tunnel syndrome, which has not been service connected, and that there is conflicting medical evidence of record as to whether the Veteran's neuropathy of the right upper extremity is medically attributable to the nonservice-connected carpal tunnel syndrome or to the service-connected median-ulnar nerve trauma.  For example, the January 2010 addendum VA opinion states that diagnostic testing results indicated that the neuropathy symptoms are more likely due to carpal tunnel syndrome than to the Veteran's service-connected disabilities.  In the March 2012 VA examination report the examiner states, "It is impossible to kneed out the initial injury from the [carpal tunnel syndrome] or differentiate the two as being separate."  However, in an October 2012 addendum opinion the March 2012 VA examiner then states, "There are no found neuropathies related to [the Veteran's] military injury."  The October 2013 VA examiner, on the other hand, opines that the Veteran's carpal tunnel syndrome does not play a significant part in her neurologic symptoms of the right upper extremity; rather, "the forearm symptoms are directly related to the service injury of 1981."  The December 2014 VA examiner also appears to attribute the Veteran's neuropathy symptoms, at least in part, to the service-connected median-ulnar nerve trauma.  Given the disparate medical opinions of record, the Board finds that it is not possible to separate the effects of the nonservice-connected carpal tunnel syndrome from those of the service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity.  Accordingly, the Veteran is afforded the benefit of the doubt, and the neurological symptoms of the right upper extremity will be attributed to the Veteran's service-connected disability.  See Mittleider, 11 Vet. App. 181.

At a January 1998 VA examination, the Veteran reported intermittent numbness.  She also reported reduced muscle strength and cramping of the shoulder muscle.  On examination, the Veteran complained of paresthias in the fingers after 45 seconds of testing.  A positive Tinel's phenomenon was elicited at the Veteran's right elbow.  The Veteran had full range of motion and no demonstrable muscle weakness.  The examiner found no evidence of paralysis, neuritis, or neuralgia.

At the February 1999 VA examination, the veteran reported increased pain in her right hand, limitation in activities of daily living due to the pain, and difficulties performing her job as a unit secretary due to the pain.  On examination, she had normal sensation in the right fingers, hand, wrists, forearm, and upper arm.  She reported numbness in the fingertips, across the lower palm and wrist area, and along the back of her hand.  She was able to flex her thumbs bilaterally, and there were no areas of anesthesia.  The examiner found no evidence of ulnar nerve damage, but did note delayed latency of the right median nerve.

At a May 2000 consultative examination conducted in connection with the Veteran's application for Social Security Administration disability benefits, the Veteran reported pain extending down the right arm from the shoulder to the fingers.  She reported that the pain made it difficult to lift items heavier than five pounds, hold items, and write with her right hand.  She also reported difficulty performing various activities of daily living due to pain and weakness in the right hand.  On examination, pain was noted with motion in all directions of the right arm.  The Veteran had good fine finger control.  Her cranial nerves were intact, she had 2+ symmetric reflexes and five-out-of-five muscle strength in all muscle groups, and she demonstrated normal sensation to light touch and pinprick.  She had negative Tinel's and Phelan's phenomenon.

At the January 2001 VA examination, the Veteran again reported pain in the hand, most notable upon waking in the morning.  She also reported numbness and tingling.  On examination, the Veteran exhibited decreased strength and mild atrophy of the thenar muscle on the right side.  The Veteran's muscle strength was otherwise within normal limits.  Her reflexes were symmetrical and intact, but she did exhibit decreased sensation to superficial touch and pinprick in the distribution of the median nerve.

VA treatment records dated March 2001 indicate that a January 2001 EMG was consistent with right carpal tunnel syndrome.  On examination, the Veteran had no muscle atrophy, five-out-of-five muscle strength, and intact sensation, and the Veteran was negative for Phalen's and Tinel's phenomenon.

Private treatment records from the Neurological Institute dated August 2001 indicate the Veteran was positive for Tinel's phenomenon, but had normal reflexes and motor strength.  She also had normal sensation except in the median nerve distribution.  The private physician indicated an impression of moderately severe right carpal tunnel syndrome.

Additional private treatment records from the Neurological Institute show further routine treatment for the nonservice-connected moderately severe carpal tunnel syndrome from August 2001 through May 2004.  Specifically, the Veteran received injections and pain medications in November 2001, April 2002, August 2002, and December 2002.  In March 2003, the Veteran was seen for a neurosurgical consultation.  In April 2003, the Veteran underwent right carpal tunnel release surgery.  She was seen for postoperative visits in April, May 2003, and August 2003.  At the August 2003 visit, she reported substantial reduction in her right upper extremity symptoms since the release surgery, but reported increased symptoms in the upper left extremity.  The Veteran underwent left carpal tunnel release surgery in February 2004.  At a postoperative visit in February 2004, she reported increased pain in the index finger and thumb of the right hand.  In May 2004, an X-ray of the right hand showed no acute abnormality.

At the May 2004 VA examination, the Veteran reported mild tingling in the fingers and reduced grip strength in the right hand.  On examination, the Veteran had normal range of motion.  Her grip strength was also normal, although the examiner noted a slightly weaker grip on the right.  The Veteran had no muscle atrophy, and her sensory function was normal.  The examiner opined that there was no lingering median nerve entrapment associated with the Veteran's service-connected scar.

At the July 2008 VA examination, the Veteran reported shooting pain and sensitivity on the dorsum of the right lower arm.  She also reported reduced grip strength on the right that causes her to drop objects and limits her ability to write and use computers for more than twenty minutes at a time.  She further reported numbness and tingling in all of her fingers.  On examination, the Veteran had tenderness to touch and compression just below the right elbow.  She also had diminished sensation to pinprick about all fingers on the right hand, indications of muscle wasting of the right lower arm, and reduced grip and motor strength.  The examiner noted that the residuals of the right median and ulnar nerve neuropathy were described as severe, but opined that the severity of the disability was "moderately severe."  The July 2008 VA examiner provided an addendum opinion in January 2010, but the opinion provided no additional description of the Veteran's functional limitations with regard to her service-connected median-ulnar nerve trauma with neuropathy.

At the March 2012 VA examination, the Veteran reported mild constant pain, severe paresthesias and/or dysesthesias, and severe numbness of the right upper extremity.  On examination, she had reduced strength in the right upper extremity in terms of wrist flexion, wrist extension, grip, and pinch.  She had reduced sensation at the forearm, hand, and fingers of the right upper extremity.  She was positive for Phalen's and Tinel's phenomenon on the right.  She did not exhibit muscle atrophy, and she had normal reflexes throughout.  The examiner concluded that the Veteran had mild incomplete paralysis of the median and ulnar nerves of the right upper extremity.  The examiner opined that the Veteran's peripheral nerve condition does not impact her ability to work.   The March 2012 VA examiner provided an addendum opinion in October 2012 in which he reiterates his opinion that the Veteran's neuropathy of the right upper extremity is mild in severity.

At the October 2013 VA examination, the Veteran reported severe intermittent pain, mild numbness, and mild paresthesias and/or dysesthesias of the right upper extremity.  On examination, she had reduced strength in the right upper extremity in terms of wrist flexion, wrist extension, grip, and pinch.  She was negative for Phalen's and Tinel's phenomenon on the right.  She did not exhibit muscle atrophy, and she had normal reflexes and sensation throughout.  The examiner concluded that the Veteran had incomplete paralysis of the median nerve of the right upper extremity, but did not indicate the level of incomplete paralysis, for example, as being mild, moderate, or severe.  The examiner further opined that the Veteran's pain in the right arm prevents her from using it to type, but that it does not render her "unemployable in every capacity."

At the December 2014 VA examination, the Veteran reported moderate constant pain, mild intermittent pain, mild numbness, and mild paresthesias and/or dysesthesias of the right upper extremity.  On examination, she had reduced strength in the right upper extremity in terms of wrist flexion, wrist extension, grip, and pinch.  She had reduced sensation of the right hand and fingers.  She was negative for Phalen's and Tinel's phenomenon on the right.  She did not exhibit muscle atrophy, and she had normal reflexes throughout.  The examiner concluded that the Veteran had normal functioning of the median and ulnar nerves of the right upper extremity.  The examiner opined that the Veteran's peripheral nerve condition does not impact her ability to work.

Analysis

As noted above, the Veteran is right hand dominant, and as such, the disability at issue will be rated as the major extremity.

The record shows that, beginning January 15, 1998 through January 13, 1999, which was one year prior to the Veteran's January 14, 1999 claim for an increased rating, it was not factually ascertainable that the Veteran was entitled to a rating in excess of 10 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity.  Specifically, at the January 1998 VA examination, the Veteran reported intermittent numbness in her right hand.  On testing, she reported paresthias, and exhibited a positive Tinel's phenomenon noted as elicited along the course of the median nerve, but had full range of motion and no demonstrable weakness of the musculature supplied by the ulnar, median or radial nerve.  While it was noted that it appeared that portions of the median, ulnar and radial nerves were affected by their involvement in an area of thickened, indurated and scarred tissue, no functional impairment was clinically identified that was attributed to the radial nerve.  As such, the Board finds that it was not factually ascertainable that the Veteran had functional impairment of the radial nerve, nor worse than mild partial paralysis of the median nerve of the right upper extremity, during the period from January 15, 1998 through January 13, 1999.  This finding warrants no more than a 10 percent rating under DC 8515 for the one year period prior to receipt of the Veteran's claim for an increased rating for the service-connected median-ulnar trauma with neuropathy.  

The Board notes that, historically, the disability at issue has been rated under DC 8514, applicable for rating disability attributable to the radial nerve.  As no functional impairment attributable to the radial nerve was demonstrated for this period on appeal, the Veteran does not warrant an evaluation in excess of 10 percent under DC 8514.  To be entitled to a rating of 20 percent under DC 8514, the Veteran would have to exhibit at least mild incomplete paralysis of the radial nerve.  See 38 C.F.R. § 4.124a.  Further, the Board finds that the record does not show that the Veteran had any greater than mild incomplete paralysis of the right median or ulnar nerve during the one-year period prior to her January 14, 1999 claim.  Therefore, the Veteran is entitled to a rating of 10 percent, but no higher, for the service-connected median-ulnar trauma with neuropathy from January 15, 1998 through January 13, 1999, the one year period prior to her claim for an increased rating under DC 8515 or 8516.  See 38 C.F.R. § 4.124a.  

The record further shows that for the period from January 14, 1999 to July 1, 2008, the Veteran was not entitled to a rating in excess of 20 percent for her service-connected median-ulnar nerve trauma with neuropathy.  Specifically, the records dated during this period show that the Veteran reported symptoms of pain, reduced muscle strength, and reduced sensation in her upper right extremity.  However, at the February 1999 VA examination, the Veteran exhibited normal sensation and no areas of anesthesia on her right upper extremity.  Similarly, at the May 2000 consultative examination, the Veteran exhibited normal sensation, as well as normal reflexes and normal muscle strength in her right upper extremity.  At the January 2001 VA examination, the Veteran did exhibit mild atrophy of the right thenar muscle and some diminished sensation, but on examination had normal muscle strength and reflexes.  At the May 2004 VA examination she exhibited no atrophy, and had normal grip strength and sensation in the upper right extremity.  To be entitled to a rating in excess of 20 percent under DCs 8514, 8515, or 8516, the Veteran would have to exhibit at least moderate incomplete paralysis.  See 38 C.F.R. § 4.124a.  The Board finds that the record shows that although the Veteran did exhibit various symptoms related to her service-connected neuropathy condition, the Veteran had no greater than mild incomplete paralysis of the right upper extremity during the period from January 14, 1999, to July 1, 2008.  Therefore, the Veteran was not entitled to a disability rating in excess of 20 percent for the service-connected median-ulnar trauma with neuropathy during that period.  See 38 C.F.R. §§ 4.6, 4.7.

However, the record shows that beginning July 2, 2008, the Veteran was entitled to a rating of 30 percent, but no higher, for her service-connected median-ulnar nerve trauma with neuropathy.  Specifically, the July 2008 VA examiner noted that the Veteran's right median and ulnar neuropathy symptoms were described as severe, but opined that the level of disability was "moderately severe."  As noted above, the Veteran is competent to report symptoms of her service-connected disability, but such reports are to be considered in conjunction with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See 38 C.F.R. § 3.159(a)(2) (2014); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Board interprets the July 2008 VA examination report as indicating that, although the Veteran reported symptoms indicative of a severe level of disability, the VA examiner found that she actually exhibited symptoms only at a moderate level of disability.  The VA examiner's report indicates that on examination the Veteran did have tenderness to touch, some muscle wasting, and some reduced motor strength.  However, there is no indication that the Veteran's service-connected median-ulnar nerve trauma with neuropathy was more than moderate in severity.  In light of the objective signs the Veteran exhibited at the July 2008 VA examination and the VA examiner's expertise and experience in medical matters such as neuropathy, the Board affords more probative value to the VA examiner's opinion that the Veteran's symptomatology was moderate in severity than to the Veteran's statements suggesting a severe level of disability.  As such, the Board finds that the record shows that from July 2, 2008, the date of the Veteran's VA examination, the Veteran's service-connected median-ulnar trauma with neuropathy was manifested by moderate, but not severe, incomplete paralysis.  Under DCs 8514, 8515, and 8516, moderate incomplete paralysis is rated as 30 percent disabling.  Therefore, the Veteran was entitled to a rating of 30 percent, but no higher, for her service-connected median-ulnar nerve trauma with neuropathy from July 2, 2008.  See 38 C.F.R. §§ 4.6, 4.7, 4.124a.

The record shows, however, that from March 26, 2012, the Veteran was not entitled to a rating in excess of 20 percent for her service-connected median-ulnar nerve trauma with neuropathy.  Specifically, the March 2012 VA examiner concluded that, based on examination of the Veteran, the Veteran had only mild incomplete paralysis of the median and ulnar nerves of the upper right extremity.  The VA examiner reiterated this conclusion in the October 2012 VA addendum opinion.  In addition, the records dated after the October 2012 addendum VA opinion do not show that the Veteran experienced greater than mild incomplete paralysis in the right upper extremity.  At the October 2013 VA examination, the Veteran did have some reduced grip strength, but did not exhibit muscle atrophy and had normal reflexes and sensation of the right upper extremity.  At the December 2014 VA examination, the Veteran had reduced grip strength and sensation, but did not have atrophy, and had normal reflexes in the right upper extremity.  In fact, the December 2014 VA examiner went so far as to opine that the Veteran had normal functioning of the median and ulnar nerves of the right upper extremity.  Under DCs 8514, 8515, and 8516, mild incomplete paralysis is rated, at most, 20 percent disabling.  To be entitled to a rating in excess of 20 percent under DCs 8514, 8515, or DC 8516, the Veteran would have to exhibit at least moderate incomplete paralysis.  See 38 C.F.R. § 4.124a.  However, the Board finds that the record does not show that the Veteran had any greater than mild incomplete paralysis of the right upper extremity during the period since March 26, 2012, the date of the March 2012 VA examination.  Therefore, from March 26, 2012, the Veteran was not entitled to a disability rating in excess of 20 percent for the service-connected median-ulnar trauma with neuropathy.  See 38 C.F.R. §§ 4.6, 4.7.

The Board acknowledges the Veteran's contention that she is entitled to separate ratings under DC 8514, 8515, and 8516.  See, e.g., Appellant's Post-Remand Brief, dated January 2015.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  On review of the lay and medical evidence of record, the Board finds that the service-connected median-ulnar trauma with neuropathy should be provided a single rating under DCs 8514, 8515, or 8516, and not separate ratings under those DCs, because providing separate ratings under those Diagnostic codes would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Specifically, the record shows that the Veteran's neuropathy of the right upper extremity nerves produce numbness, tingling, and pain in the Veteran's right upper extremity.  Paralysis of the different nerves ultimately reduces the Veteran's level of functioning in the same way, i.e., incomplete paralysis of the right upper extremity.  Thus, the symptom cluster, anatomical location, and effects of the disabilities overlap and do not constitute separate and distinct manifestations of disability warranting separate ratings under DCs 8514, 8515, and 8516.

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8614, 8714, 8615, 8715, 8616, and 8716, which provide ratings for neuralgia and neuritis of the radial, median, and ulnar nerves.  Although the Veteran has reported pain in the right upper extremity, she has not been diagnosed with neuralgia or neuritis.  Thus, Diagnostic Codes 8615, 8715, 8616, and 8716 are not for application in the present case.

Accordingly, the Board finds that, for the Veteran's service-connected median-ulnar trauma with neuropathy of the upper right extremity, the criteria for a rating in excess of 10 percent were not met for the period January 15, 1998 through January 13, 1999; the criteria for a rating in excess of 20 percent were not met during the period from January 14, 1999 to July 1, 2008; the criteria for a rating of 30 percent, but no higher, were met for the period from July 2, 2008 to March 25, 2012; and the criteria for a rating in excess of 20 percent were not met from March 26, 2012.  To the extent that the Veteran is not provided a rating higher than that already assigned, the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt rule is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, the evidence does not reflect that the available schedular ratings for the service-connected median-ulnar trauma with neuropathy of the right upper extremity are inadequate.  A comparison between the level of severity and symptomatology of the service-connected median-ulnar trauma with neuropathy shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected peripheral neuropathy is productive of mild or moderate incomplete paralysis, mild atrophy, complaints of pain, and intermittent tingling, numbness, and weakness.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular ratings regarding the Veteran's service-connected peripheral neuropathy are adequate.  As noted above, terms such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  The Board finds that these terms, in conjunction with the other terminology used in the rating criteria under DCs 8514, 8515, and 8516, reasonably encompasses the Veteran's symptomatology, including pain, numbness, weakness, and tingling.  Pain, atrophy, weakness, numbness, and loss of motor strength and coordination are explicitly described as symptoms associated with neuropathy of the radial, median, and ulnar nerves under the rating criteria for complete paralysis of those nerves.  Thus, such symptoms are explicitly contemplated by the schedular rating criteria.  Furthermore, all three Diagnostic Codes provide higher schedular ratings, but such higher ratings are for symptoms which are not present in this case.  Therefore, the ratings awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the service-connected median-ulnar trauma with neuropathy of the right upper extremity.  There is also no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  No medical source of record has opined that the Veteran's median-ulnar trauma with neuropathy of the right upper extremity renders her unemployable or that the disability markedly interferes with her ability to work.  In this regard, the Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran stated that she has lost jobs due to the symptoms associated with her median-ulnar trauma with neuropathy of the right upper extremity.  The Veteran has reported that the service-connected disability limits her ability to type and write for extended periods.  At least one VA examiner of record agreed that the disability would limit her ability to type.  However, such limitations are not considered to be exceptional or unusual and are taken into account by the Veteran's current rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 10 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity for the period from January 15, 1998 through January 13, 1999 is denied.

Entitlement to a disability rating in excess of 20 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity from January 14, 1999 through July 1, 2008 is denied.

Entitlement to a disability rating of 30 percent, but no higher, for median-ulnar nerve trauma with neuropathy of the right upper extremity for the period from July 2, 2008 through March 25, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for median-ulnar nerve trauma with neuropathy of the right upper extremity from March 26, 2012 is denied.


REMAND

The Board notes that the Veteran is currently service connected for residuals of right arm cellulitis with disfiguring scar, rated at 30 percent; and median-ulnar nerve trauma with neuropathy of the right upper extremity, rated at 10 percent prior to January 14, 1999; 20 percent from January 14, 1999, to July 1, 2008; 30 percent from July 2, 2008, to March 25, 2012; and 20 percent from March 26, 2012.  Because the Veteran's claim for entitlement to a TDIU is considered part and parcel to the claim for an increased rating for the service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity, it has the same appeal period as that claim, namely, from January 14, 1999, through the present.  

In its June 2010 Remand, the Board referred to the AOJ for initial consideration the issues of entitlement to service connection for depression as secondary to the Veteran's service-connected disabilities and whether new and material evidence has been received to reopen a claim for entitlement to service connection for carpal tunnel syndrome.  These issues were raised in statements from the Veteran received in September 2001 and August 1999, respectively.  Review of the record reveals that the AOJ has not yet adjudicated these issues.  The decisions on these issues could materially affect the Veteran's claim for entitlement to a TDIU for much of the period at issue for that claim.  As such, the Board finds that the issues are inextricably intertwined with the claim for entitlement to a TDIU, and therefore must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to service connection for depression as secondary to the Veteran's service-connected disabilities and whether new and material evidence has been received to reopen a claim for entitlement to service connection for carpal tunnel syndrome, which were raised in statements from the Veteran received in September 2001 and August 1999, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Notice of the determinations and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if an appeal is completed as to any such issue should it be referred to the Board for appellate consideration.

2.  After completion of the above, review the expanded record, including the rating determinations in the decision above, and the evidence entered since the most recent Supplemental Statement of the Case, and determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


